DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/26/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horwitt et al. (3,549,243).
Consider claim 1, Horwitt et al. disclose (e.g. figures 3-5) a mirror system for a head-up display, the mirror system comprising: 
a mirror (12, mirror) aligned along an axis; 
a frame (20, mirror mount) configured to hold the mirror; and

Consider claim 2, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the arm is aligned along the axis for rotating the mirror about the axis (along the axis of the ball 21) [col. 3, line 43 to col. 4, line 75].
Consider claim 3, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the arm includes an extension member (22, stud) that is proximal to the end (see figure 5), adjacent to the protrusion, and distal to the frame (the stud is adjacent the thicker shaft portion and distal the frame) [col. 3, line 43 to col. 4, line 75].
Consider claim 4, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the extension member includes a cross-sectional area that is less than a cross-sectional area of the protrusion (see fig. 5, the thickness of the stud is less than that of the shaft portion 22S).
Consider claim 5, Horwitt et al. disclose (e.g. figures 3-5) a mirror system for a head-up display, the mirror system comprising: 
a mirror (12, mirror) rotatable about a first axis (the mirror rotates via the ball joint);
a frame configured to hold the mirror (20, mirror mount); and
a joint assembly for rotating the mirror about the first axis and including (the mirror is rotatable via the ball): 
a bearing-ball joint (29, cam ball) aligned along a second axis (the cam ball is offset from axis of ball 21); and

Consider claim 6, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the mirror-ball joint includes an arm that extends from the frame (the ball joint extends from frame 20, see figures 3-5), the arm having an end that is distal to the frame (i.e. away from the frame) [col. 3, line 43 to col. 4, line 75].
Consider claim 7, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the arm includes a protrusion spaced between the end and the frame (the shaft at 22S is spaced between the end and the frame) [col. 3, line 43 to col. 4, line 75].
Consider claim 8, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the arm includes an extension member between the end and the protrusion (the stud 22 is between the end and the protrusion) [col. 3, line 43 to col. 4, line 75].
Consider claim 9, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the mirror-ball joint includes a socket (fig. 4, ball and shaft are received in the cavity) that receives the extension member and the protrusion (see figures 3-5) [col. 3, line 43 to col. 4, line 75].
Consider claim 10, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the socket includes a first opening that receives the extension member and a second opening that receives the protrusion (see figure 3, the top portion receives the shaft 22s and the bottom portion receives the stud 22) [col. 3, line 43 to col. 4, line 75].
Consider claim 11, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the socket includes a sleeve that defines the first opening and receives the 
Consider claim 12, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the socket includes a cup that defines the second opening and receives the protrusion (the socket is cup shaped and receives the shaft) [col. 3, line 43 to col. 4, line 75].
Consider claim 13, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the bearing-ball joint includes one or more ball bearings in contact with an exterior surface of the socket (29, ball bearing is in contact with the socket exterior) [col. 4, lines 54-70].
Consider claim 14, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the bearing-ball joint includes an intermediate retainer that secures the one or more ball bearings against the socket (23D, cam track) [col. 3, line 43 to col. 4, line 75]. 
Consider claim 15, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein bearing-ball joint includes a housing that receives the intermediate retainer and is secured to the head-up display (19, drive gear is secured to the mirror and receives the cam track) [col. 3, line 43 to col. 4, line 75].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horwitt et al. (US 3,549,243) in view of Wunsch et al. (US 4,474,428).
Consider claim 16, Horwitt et al. do not explicitly disclose a second joint assembly spaced from the joint assembly and for rotating the mirror about the first axis.  Horwitt et al. and Wunsch are related as mirror devices.  Wunsch et al. disclose a second joint assembly spaced from the joint assembly and for rotating the mirror about the first axis (second ball joint, see figure 8) [col. 8, lines 9-33].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Horwitt, to include the second joint assembly as taught by Wunsch, in order to provide a device for mirror adjustment that is small with reduced manufacturing cost.
Consider claim 17, the modified Horwitt et al. reference discloses (e.g. figure 8 of Wunsch) a mirror system, wherein the second joint assembly includes a bearing-ball joint aligned along the first axis (see figure 8, the ball bearings are aligned on the first axis) [col. 8, lines 9-33 of Wunsch].
Consider claim 18, the modified Horwitt et al. reference discloses (e.g. figure 8 of Wunsch) a mirror system, wherein the bearing-ball joint of the second joint assembly includes an arm that extends from the frame and is spaced from and opposite of the arm of the joint-assembly (see figure 8, the ball bearings include an arm spaced apart form one on the opposite side) [col. 8, lines 9-33 of Wunsch].
Consider claim 19, Horwitt et al. disclose (e.g. figures 3-5) a mirror system, wherein the bearing-ball joint of the second joint assembly includes a socket that receives the arm of the bearing-ball joint of the second joint assembly (the second ball 
Consider claim 20, the modified Horwitt et al. does not explicitly disclose that the bearing-ball joint of the second joint assembly includes one or more ball bearings, an intermediate retainer for the one or more ball bearings of the bearing-ball joint of the second joint assembly, and a housing for receiving the intermediate retainer of the bearing-ball joint of the second joint assembly, wherein the housing of the bearing-ball joint of the second joint assembly is secured to the head-up display.  However, Horwitt discloses a single ball bearing with the further limitations includes one or more ball bearings (29, ball bearing), an intermediate retainer for the one or more ball bearings of the bearing-ball joint of the second joint assembly (23F, cam track), and a housing for receiving the intermediate retainer of the bearing-ball joint of the second joint assembly (19, drive gear), wherein the housing of the bearing-ball joint of the second joint assembly is secured to the head-up display (see figures 3-5; secured to the mirror).
Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Horwitt to include a second joint assembly with the same features in order to provide a dual ball joint supported mirror assembly that has a small configuration at a low manufacturing cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872